Examiner’ Comments
This action is in response to the amendment filed on 01/28/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/22 and 06/27/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	 The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
	- 	a first inertial measurement unit coupled to the rotatable member and configured to generate a first sensing signal; a second inertial measurement unit having a fixed position relative to the rotatable member, the second inertial measurement unit configured to generate a second sensing signal; and a first processing circuit configured to determine an attitude of the first inertial measurement unit with respect to the second inertial measurement unit based on the first and the second sensing signals, and to generate a control signal based on the determined attitude of the first inertial measurement unit (claim 1).
	-	a first inertial measurement unit coupled to the rotatable member and; a second inertial measurement unit; and processing circuitry coupled to the first and second inertial measurement units, the processing circuitry configured to control an operational parameter of the tool based on an attitude of the first inertial measurement unit with respect to the second inertial measurement unit (claim 10).
-	the method steps of: translating a linear motion of a linear member to a rotating motion of a first inertial measurement unit; determining, by a first processing circuit, an attitude of the first inertial measurement unit with reference to a second inertial measurement unit based on sensing signals received from the first and second inertial measurement units; and controlling an operational parameter of a tool based on the determined attitude.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731